                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Crave Products, Inc.                           )
                                               )     Case No. 1:19-cv-1765
v.                                             )
                                               )     Judge: Hon. Gary Feinerman
THE PARTNERSHIPS and                           )
UNINCORPORATED ASSOCIATIONS                    )     Magistrate: Hon. Susan E. Cox
Hon. IDENTIFIED ON SCHEDULE “A”                )
                                               )


                            SATISFACTION OF JUDGEMENT

       Plaintiff, in accordance with FRCP 60(b)(5), having reached a post-default settlement

agreement with the Doe Defendants listed below:

 Doe           Store Name                                                       Merchant ID
 335           Lovinland Store                                                  4449029
 437           Lucky Bridge                                                     A2ZBG5VW7SZ6V2
 457           Beymill                                                          A3OW64ZN23NJD7


dismisses them from the suit with prejudice.

Dated this 16th Day of December 2019.                Respectfully submitted,


                                               By:     s/David Gulbransen/
                                                     David Gulbransen
                                                     Attorney of Record
                                                     Counsel for Plaintiff

                                                     David Gulbransen (#6296646)
                                                     Law Office of David Gulbransen
                                                     805 Lake Street, Suite 172
                                                     Oak Park, IL 60302
                                                     (312) 361-0825 p.
                                                     (312) 873-4377 f.
                                                     david@gulbransenlaw.com
